COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:            01-16-00219-CV
Style:                   In the Interest of B.L.R., a Child
Date motion filed*:      June 6, 2016
Type of motion:          Motion to Compel Supplemental Clerk’s Record
Party filing motion:     Appellant A.M.B.
Document to be filed:    Supplemental Clerk’s Record

Is appeal accelerated?      Yes (parental termination).

Ordered that motion is:
       Granted
              If document is to be filed, document due: N/A.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       After the sealed clerk’s record was filed on May 13, 2016, for the underlying trial court
       cause number 2015-04570J, the reporter’s record was filed on May 22, 2016. Because
       appellants’ May 20, 2016 first amended written request for the clerk’s record was only
       made for No. 2015-04570J, on May 25 and June 1, 2016, the Clerk of this Court
       contacted the trial clerk, which notified appellant’s counsel’s office that a special clerk’s
       record request was required for the prior trial court cause number 2013-05336J.
       Accordingly, appellants’ motion to compel is dismissed as moot. If appellant fails to
       file a written request for the special clerk’s record for No. 2013-05336J in the trial court
       and file a copy in this Court within ten days of the date of this order, this Court will
       set the briefing schedule without the special clerk’s record.

Judge’s signature: _/s/ Laura Carter Higley
                   

Date: June 16, 2016




November 7, 2008 Revision